Citation Nr: 1623131	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-44 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder. 

2.  Entitlement to service connection for a right ankle disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active military service from June 1989 to July 1991. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, the Veteran presented testimony before the undersigned Veterans Law Judge.

The claims were previously before the Board.  In an October 2013 decision, the Board denied the claim of entitlement to service connection for degenerative disc disease and arthritis of the spine, a disability manifested by a chronic sore throat with persistent cough, and a headache disorder manifested by dizziness; and remanded the claims of entitlement to service connection for a bilateral foot disorder and a right ankle disorder.  The claims have returned to the Board for adjudication.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A bilateral foot disability was not manifested during the Veteran's active duty service or within the first post service year, nor is it otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA's duty to notify was satisfied by a letter in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
The RO has also taken appropriate action to comply with the duty to assist by obtaining the Veteran's post-service VA and private outpatient treatment records. Regarding his service treatment records (STRs), unfortunately his complete STRs have been unavailable.  The record reflects attempts by the RO to obtain those records from appropriate records repositories.  In April 2009, the RO undertook proper action to notify the Veteran that appropriate sources had been contacted, the efforts made to obtain the records, and that further attempts to obtain them would be futile.  The Veteran was requested to submit all service records in his possession.  It was noted that he had responded that he had already forwarded all record in his possession.  Although he indicated, during the course of his Board hearing, that he intended on submitting additional evidence, he did not do so. 

In a case, as here, in which records concerning a Veteran's service are unavailable through no fault of his own, there is a heightened duty to assist him in developing his claim and to provide reasons or bases for any adverse decision rendered without the benefit of these records, including with consideration of the benefit-of-the-doubt doctrine. See O'Hare v. Derwinski, 1 Vet. App. 365  (1991); Moore v. Derwinski, 1 Vet. App. 401  (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which his STRs are presumed destroyed includes the obligation to search for alternative medical records, such as by having him complete and return National Archives (NA) Form 13055 so the RO can obtain abstracts, etc., from the Surgeon General's Office (SGO)). See also Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); and Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service treatment records.  See Cromer, 19 Vet. App. at 217-18.  

Missing records concerning the Veteran's military service, however, while indeed unfortunate, do not, alone, obviate the need for him to still have evidence supporting his claim by establishing he has the claimed disability and by suggesting a relationship or correlation between the claimed disability and his military service. See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

The Veteran testified at a hearing before the Board in August 2011.  Additionally, the Veteran was provided with a November 2013 VA examination in conjunction with the claim on appeal. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran and the examiner provided an adequate opinion as to the etiology of the Veteran's claimed bilateral foot disability. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the above development, the directives of the Board's October 2013 remand have been satisfied.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006). 

Service Connection Law and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  As Morton's neuroma and tarsal tunnel syndrome are being considered, this avenue of entitlement applies. 

Additionally, if a chronic disease is shown to a compensable degree within one year of service, service connection will be presumed.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded. 38 C.F.R. § 3.303(b). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2015). 

Analysis

The Veteran asserts that he sustained a bilateral foot disorder as the result of a lightning strike that he incurred during service.  During the May 2013 Board hearing, the Veteran reported that after he was struck by lightning, he had problems including decreased sensation since service.

The post-service private and VA medical records show that the Veteran has received podiatric treatment for feet problems, variably diagnosed as Morton's neuroma, neuritis, plantar fasciitis, Baxter's nerve, or nerve damage.  Thus the evidence reflects a current disability.

The Veteran's service treatment records show that he received treatment for a right foot blister, and a right ankle injury sustained when he fell in a hole.  Service treatment records also reference a possible lightning strike. 

Records in the Virtual VA file show a VA clinical entry dated in July 2012, that reports the Veteran received treatment for peripheral nerve damage, with a history of bilateral foot pain and nerve damage after being struck by lightning in May 1990. 

The Veteran was afforded a VA examination in November 2013.  The November 2013 VA examiner noted that the Veteran had a current diagnoses of Tarsal Tunnel Syndrome and Morton's neuroma.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1285 (31st ed. 2007) ("Morton neuroma" is "the neuroma that results from Morton neuralgia;" "neuroma" is "a tumor growing from a nerve..."); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1281 (31st ed. 2007) ("Morton neuralgia" is "a form of foot pain...caused by compression of a branch of the plantar nerve...chronic compression may lead to the formation of a neuroma").  Tarsal tunnel syndrome is a complex of symptoms resulting from compression of the posterior tibial nerve or of the plantar nerves in the tarsal tunnel, causing pain, numbness, and tingling of the sole of the foot.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1873 (31st ed. 2007).

According to the November 2013 VA examination report, the Veteran reported that he was struck by lightning in service and he has had pins/needles since, as well as loss of mobility of toes and hypersensitivity to booth feet.  The November 2013 VA examiner indicated that service documentation states a possible lightning injury in July 1990 with normal examination; and that in October 1990 there was a normal foot examination and Veteran marked no to foot complaints/issues.  She opined that the Veteran's foot condition is less likely than not related to his service injury due to the fact that the cause of tarsal tunnel syndrome is repetitive activity in adults and that the Veteran is also diagnosed with diabetes mellitus which can be a cause of tarsal tunnel syndrome.  The examiner further stated that there is no documented evidence that lightning/electrical shocks cause tarsal tunnel syndrome.  She noted that Morton's neuroma can be caused by nerve injury or repetitive pressure to the area and is less likely than not related to service due to the fact that the Veteran has no service connected nerve injury.  

The Board notes that the Veteran has a complex medical picture with changing diagnoses, producing similar manifestations, which are all centered around the nerves of the foot and appear to have a common etiology.  While the examiner did not specifically address the prior diagnoses of plantar fasciitis and Baxter's neuritis; her description of the Veteran's symptomatology, to include tarsal tunnel syndrome, and opinion were consistent with the other medical evidence of record and accounts for all of the Veteran's symptomatology regarding his feet.  Specifically, the Veteran's private physician indicated that the Veteran's plantar fasciitis is a common condition which demonstrated abnormal progression of the medial calcaneal nerve.  As noted above, tarsal tunnel syndrome is complex of symptoms resulting from compression of the posterior tibial nerve or of the plantar nerves in the tarsal tunnel.  The posterior tibial nerve branches into the medial calcaneal nerve and lateral plantar nerve, which branches into Baxter's nerve.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1278-79, 1603 (31st ed. 2007).

Additionally, while not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453  (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Additional private treatment notes reflect that the Veteran was seen beginning December 1998 and diagnoses and treatment for Morton's neuroma were shown during that time.  In 2004, the Veteran presented with heel pain on the left and was noted to have calcaneal nerve compression with heel spur syndrome.  

More recent VA treatment records reflect the Veteran's history of being struck by lightning; however, private treatment records regarding his foot condition note that the Veteran was in a car accident.  During the 2013 Board hearing the Veteran reported that he was struck by lightning and that he was in an accident in 2007 or 2008.  A January 2007 private treatment report reflects that the Veteran was involved in an automobile accident in January 2007 and he was assessed with navicular chip fracture and sprain/strain involving the left ankle and traumatic plantar fasciitis on the right.  An October 2010 medical certification completed by his private clinician reflects that the Veteran's condition, then diagnosed as fasciitis and Baxter's nerve entrapment, commenced in December 2006.  In a December 2010 Physician's Questionnaire, the same private clinician indicated that he had been treating the Veteran for three years, since December 2007.  

In this case, the Board is unable to attribute the post-service development of the Veteran's bilateral foot condition to his military service.  A bilateral foot condition was not "noted" in service.  A period of at least seven years after service discharge elapsed in which there is no evidence of any bilateral foot condition.  The evidence of record shows that the first instance of Morton's neuroma was in was in 1998.  That is to say, there is no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for a bilateral foot condition for over seven years after his service had ended, consistent with  38 C.F.R. § 3.303(b).

The Board also finds that the weight of the evidence demonstrates that a bilateral foot disability did not manifest within one year of service separation, including to a compensable degree.  The weight of the evidence does not demonstrate any symptoms attributable to the currently diagnosed neuroma or tarsal tunnel syndrome during the one year period after service, or any diagnosis or findings of neuroma or tarsal tunnel syndrome during the one year post-service presumptive period.  While the examiner noted that the Veteran report of experiencing pins and needles since being struck by lightning, she also indicated that examination in July 1990 and October 1990 revealed a normal foot exam and the Veteran marked no to foot complaints/ issues at that time.  Because a bilateral foot disorder of the nervous system was not manifested to a compensable degree within one year of service separation, the presumptive provisions for neuroma or tarsal tunnel syndrome as a chronic condition are not applicable in this case.  38 C.F.R. §§ 3.307 , 3.309(a). 

Here, there is no competent evidence that any currently diagnosed bilateral foot disability was incurred in or is at least as likely as not related to service.  The 2013 VA examiner opined that it is less likely than not that the Veteran's current bilateral feet disability had onset during or was otherwise related to active duty.  While the 2013 VA examiner did not specifically discuss the prior private treatment records, the Board nonetheless finds the opinion to be adequate since the examiner conducted a thorough review of the record and examination of the Veteran.  Additionally, although there is evidence of a lightning strike and the Veteran reported that he had symptoms of foot problems since service, the record does not reflect that any residuals from a lightning strike are present and attributable to any current diagnosis. 

The Board has reviewed the entirety of the evidence of record and finds that there is no other evidence of record which probatively contradicts the findings of the VA examiner with regard to this matter.  As noted above, the July 2012 VA treatment wherein the Veteran received treatment for peripheral nerve damage reflects the Veteran's report of bilateral foot pain and nerve damage after being struck by lightning in May 1990.  However, it is unclear whether it represents an actual opinion from the treating physician or merely a restatement of a history as relayed by the Veteran.  Even assuming it is a competent medical opinion from the treating physician, it is not supported by any accompanying rationale or explanation, and therefore not sufficient to establish a link between any current bilateral foot condition and active service.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).

The Board acknowledges the Veteran's own contentions with regard to his belief that his bilateral foot disability is related to service.  While he is competent to testify as to his perceived symptoms, he is not competent to render a nexus opinion in this regard.  See Barr, 21 Vet. App. 303; see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  The Veteran is not competent to establish a relationship between his current bilateral foot diagnoses and symptoms in service, as such requires specialized knowledge, training, or experience due to the complex nature of the involved systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be resolved.  As such, service connection for a bilateral foot disability is not warranted.


ORDER

Service connection for a bilateral foot disorder is denied.


REMAND

Regarding the Veteran's right ankle disability, the February 2015 VA examiner opined that the Veteran's ankle condition is less likely than not related to his service injury due to the fact that he has no current diagnosis and ankle sprain as diagnosed in service is an acute not chronic condition.  She noted that the Veteran was diagnosed in 1989 with the sprain/pain and he had no further complaints and in October 1990 he had normal ankle exam and marked no to lower extremity complaints/issues.  The examiner also stated that the records show a post service diagnosis of Achilles tendonitis which has no medical correlation to a remote ankle sprain. 

The examiner provided no clear rationale in her opinion; the lack of a clear rationale renders the opinion inadequate.  Further, the examiner diagnosed degenerative or traumatic arthritis of the right ankle in the examination report, but she stated the Veteran did not have a current diagnosis and did not address the diagnosis of arthritis in the opinion.  Thus an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to the VA examiner who conducted the November 2013 VA Ankle Conditions examination (or a suitable substitute) for a supplemental medical opinion.  A new examination is not required unless deemed to be necessary by the assigned examiner(s).  The entire record must be made available to the examiner, and the examiner must specify in the examination report that the record has been reviewed.

The examiner must state whether any currently or previously diagnosed right ankle disorder, or residuals thereof, is related to the Veteran's active duty service, to include as due to his in-service ankle sprain.  The examiner must specifically discuss the Veteran's currently diagnosed degenerative or traumatic arthritis as well as tendonitis.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The examination report must be reviewed by the AOJ to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above actions, and any additional development deemed necessary, the AOJ must readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


